DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/297,975 filed on April 29, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/152,711, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner notes that dependent claims 28-32, having to do with a "route" of use, an "environment" of us, "road conditions" of us and "area" of use for the battery pack all 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al. US PGPUB 2011/0239445 in view of Nakanishi et al. US PGPUB 2001/0035737.
Regarding claim 23, Ibi discloses an apparatus for use in refurbishing a used battery pack from the electric vehicle [fig. 2], comprising: 
battery test circuitry configured to perform battery tests on individual batteries in the used battery pack [fig. 2, step 102; pars. 12, 18-19 & 52-53; measuring values including voltage, thus using circuitry]; 

a selection criteria which identifies individual replacement batteries for use in creating a refurbished battery pack based upon the at least one associated battery parameter [fig. 2, step 103; certain battery modules are accepted for creating an assembled battery]; and 
retrieving information from the database, apply the selection criteria and responsively provide selection information output which indicates which of the individual replacement batteries identified in the database are suitable for use in creating a refurbished battery pack [pars. 44 & 47-56; data is gathered and used to determine what are accepted values, the accepted values are used to filter the batteries for creating the battery pack].
Ibi does not explicitly disclose a controller for retrieving information from the database.
However, Nakanishi discloses a battery refurbishing system [abs.; fig. 1] comprising a controller for retrieving information from the database [fig. 1, battery controller 6 performs the process of figs. 2-4; pars. 47-56 & 60-66].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include a controller for retrieving information from the database for the purpose of rehabilitating battery packs and reducing waste, as taught by Nakanishi (par. 68).
Regarding claim 24, Ibi discloses wherein the selection criteria includes comparing parameters of batteries to each other and identifying parameters which are within a selected range [pars. 47-56; resistance, capacity, OCV, etc; fig. 4].
Regarding claim 25, Ibi does not explicitly disclose wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery.
However, Nakanishi further discloses wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery [par. 48; the SOC is an adjustable parameter which is adjusted].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery for the purpose of creating a uniform charge of the battery, as taught by Nakanishi (par. 64).
Regarding claim 26, Ibi does not explicitly disclose wherein the selection criteria is based upon an adjustable parameter of the batteries, wherein the selection criteria applies a greater weighting function to a non-adjustable parameter relative to the adjustable parameter.
However, Nakanishi as applied in claim 23 discloses wherein the selection criteria is based upon an adjustable parameter of the batteries, wherein the selection criteria applies a greater weighting function to a non-adjustable parameter relative to the 
Regarding claim 27, Ibi discloses wherein the selection criteria is based upon multiple parameters of the batteries [pars. 47-56; resistance, capacity, OCV, etc; fig. 4].
Regarding claim 34, Ibi discloses wherein the database includes battery identification information associated with a test result for a particular battery [par. 56].
Regarding claim 35, Ibi does not explicitly disclose wherein the battery test comprises applying a forcing function to a battery and observing a result.
However, Nakanishi discloses wherein the battery test comprises applying a forcing function to a battery and observing a result [fig. 4; pars. 63-67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include wherein the battery test comprises applying a forcing function to a battery and observing a result for the purpose of judging the state of the battery, as taught by Nakanishi (fig. 4).
Regarding claim 36, Ibi discloses wherein the batteries comprise individual cells [par. 34].
Regarding claim 37, Ibi discloses wherein the batteries comprise groups of cells [par. 34].
Regarding claim 38, Ibi discloses wherein the selection information output includes information identifying a configuration of batteries for placement in the refurbished battery pack based upon the battery test results [fig. 2; step 103; pars. 46-54].

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al. US PGPUB 2011/0239445 in view of Nakanishi et al. US PGPUB 2001/0035737, and further in view of Holtappels et al. US PGPUB 2016/0232736.
Regarding claim 28, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon a route to which the battery pack will be cast.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria is based upon a route to which the battery pack will be cast [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application, i.e. a long route, certain battery units are selected, and  automatically dispensed to form the battery].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria is based upon a route to which the battery pack will be cast for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).
Regarding claim 29, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon an environment of an expected use of the battery pack.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria is based upon an environment of an expected use of the battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria is based upon an environment of an expected use of the battery pack for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).
Regarding claim 30, Holtappels as applied in claim 29, discloses wherein the environment includes temperature [par. 298, the temperature rise of the battery units can be used to segregate and select the battery units; pars. 452-453; the temperature can also be considered via the peak output power which will cause a higher temperature].
Regarding claim 31, Holtappels as applied in claim 29, discloses wherein the environment includes expected road conditions for which the battery pack will be tasked [par. 452, long endurance applications, thus long routes; par. 298, the temperature rise of the battery units can be used to segregate and select the battery units, thus higher temperature ]
Regarding claim 32, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria includes information related to an area in which the battery pack will be used.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria includes information related to an area in which the battery 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria includes information related to an area in which the battery pack will be used for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).
Regarding claim 33, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon a capacity requirement for the battery pack.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria is based upon a capacity requirement for the battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application (area), the criteria includes capacity].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria is based upon a capacity requirement for the battery pack for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.